Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All the references cited in the International Search Report have been considered.  None is anticipatory. The most pertinent of these references have been applied below.
	
	
Election/Restrictions
The applicant has elected Group VIII (claims 28 and 30-31) without traverse. The amendment is supported by the original disclosure. 
Newly submitted claims 31, 34, 36, 40, and 42 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 31 is drawn to laminated comprising the laminate of elected Group VII and a substrate with uneven structures, height, and interval between projections; claims 34 and 40 are drawn to laminated comprising the laminate of elected Group VII and further comprising crosslinkers; claims 36 and 42 are drawn to a method of producing the elected Group VII.  They are distinctive inventions and a restriction applies.  The restriction as stated in the previous office action is repeated here as such.  Also see below rejections showing prior arts meet the special technical feature, the claimed laminate of claim 28.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §1.143 and 1.144.  See  37 CFR  1.142(b) and  MPEP  § 821.03
Accordingly, claims 31, 34, 36, 40, and 42 are withdrawn from consideration as being directed to a non-elected invention.  
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28, 30, 32-33, 35, 37-39, and 41 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (JP 2008026600 listed on IDS and ISR).
As to claims 28, 30, 32-33, 35, 37-39, and 41, Hatakeyama (abs., claims, 33-37, 48-50, 68, 82, 149, 154, examples, Table 1) discloses a laminate comprising a substrate and a resist underlayer film, wherein the film comprises monomer a such as 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
:
and a monomer b such as 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 for further improving etching resistance. The molar ratio of monomers a and b is more preferably 0.2≤a≤1 and 0≤b≤0.8 when a+b=1.  The copolymer has a Mw of 2k-100k. The film has an exemplary thickness of 300 (154) nm.  The cyclic olefin polymer has an exemplary loading (ex2, Table 1) of 80 wt%.
Therefore, as to claims 28, 30, 32-33, 35, 37-39, and 41, it would have been obvious to one of ordinary skill in the art to have modified the polymer disclosed by Hatakeyama and added the comonomer b to produce a copolymer at the aforementioned molar ratio, because the resultant process would yield improved etching resistance.  The resultant copolymer would meet the claimed structure, Mw, and molar ratio.  The Mw and molar ratio would overlap with the claimed ones. It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
The references are silent on the claimed properties of solubility, residual film rate, reflective index, extinction coefficient, flatness.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a laminate and resist underlayer film containing the claimed components in the claimed amounts prepared by a substantially similar components.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. solubility, residual film rate, reflective index, extinction coefficient, flatness, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766